154 B.R. 711 (1993)
In re Robert M. STEWART and Sheila S. Stewart, Debtors.
Bankruptcy No. 90 B 30221.
United States Bankruptcy Court, N.D. Illinois, W.D.
April 2, 1993.
Douglas E. Lee, Dixon, IL, for debtors.
Joseph D. Olsen, trustee.

MEMORANDUM OPINION
RICHARD N. DeGUNTHER, Bankruptcy Judge.
This matter comes before the Court on the Motion of Attorney Joseph D. Olsen to Reopen the above-captioned case. Attorney Olsen was appointed by the U.S. Trustee to serve as the Chapter 7 Trustee in the case.
The Motion is brought so that the case may be reopened to administer assets that had not been disclosed by the Debtors, but which have now been brought to the attention of Attorney Olsen. The Debtors, represented by Attorney Douglas E. Lee, shamelessly resist the Motion.

* * * * * *
One lesson learned over twenty years on the bench is if the answer to a legal question seems patently obvious, as here, don't rush to judgment. There may be some heretofore unencountered concept that compels a different conclusion. Not so here.
Having taken this matter under advisement, I thank District Judge Barker for his decision in In re White, 104 B.R. 951 (Bkrtcy.S.D.Ind.1989). Judge Barker's thoughtful analysis spares me the burden of writing exactly what he wrote, word for word. In particular, the Court agrees with Judge Barker that the Debtors' argument that Mr. Olsen has no standing to bring the Motion because he is a former trustee, is "overly formalistic."
In re Ayoub, 72 B.R. 808 (Bkrtcy. M.D.Fla.1987), cited by the Debtors, involves somewhat convoluted facts, but to the extent it stands for the proposition that a former trustee cannot move to reopen a case to administer assets which the debtor had failed to disclose, this Court rejects it.
As a practical matter, if a former trustee does not have standing to move to reopen, surely a creditor, or the U.S. Trustee, or even the Court on its own motion, can do so. So let's get on with it.
An Order consistent with this Memorandum Opinion is filed herewith.

ORDER
In accordance with the Memorandum Opinion filed herewith, and on the Court's own Motion, the above-captioned case is reopened.